           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION
DIANA McCLAMMY,                    Case No. CV-18-68-GF-MM

             Plaintiff,

       v.

OFFICER THOMAS HALLORAN;
OFFICER BRIAN TOVSON;
                                                  ORDER GRANTING
DETECTIVE KEITH PERKINS; CITY
                                               PLAINTIFF’S UNOPPOSED
OF GREAT FALLS; STATE OF
                                               MOTION DISMISSING ALL
MONTANA; and JOHN DOES 1 through
                                                  CLAIMS AGAINST
5,
                                                DEFENDANT STATE OF
                                              MONTANA WITH PREJUDICE
             Defendants.

      Plaintiff has moved the Court for an Order dismissing all claims against

Defendant State of Montana, with prejudice. The other parties do not object. The

Court concludes the motion should be granted.

      THEREFORE, IT IS HEREBY ORDERED that Plaintiff’s claims against

the Defendant State of Montana are hereby dismissed, with prejudice, each party to

bear their own costs and attorney fees.

      DATED this 12th day of September, 2019.




                                          1
